DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Response to Amendment
The amendment of claims 1, 3 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794). 
Fukada teaches a polymerizable composition comprising monomer and initiator. The monomer can be diethylene glycol bisallyl carbonate, the initiator can be a mixture of peroxyester based initiator 1,1,3,3-tetramethylbutylperoxy-2-ethylhexanoate and another initiator 1,1-bis(t-butylperoxy) 3,3,5-trimethylcyclohexane [0043]. The peroxyester based initiator can also be 1,1,3,3-tetramethylbutylperoxy-neodecanoate, t-hexylperoxypivalate or t-hexyl peroxyneodecanoate in an amount of 0.1-5 wt% based on monomers [0033-0034, 0012, 0018, 0023]. The other initiator is used within range in which the coloring of the lens is acceptable [0035]. 
Fukada does not disclose the amount of each initiator like claimed. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of the other initiator through routine experimentation to balance between moldability/harness and coloring, because the amount of the other initiator is a result effective variable which affects the moldability/hardness and coloring of the lens, wherein the higher amount of the other initiator the higher moldability or hardness, but the more yellow coloring. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794) in view of Romano et al (EP0035304). 
Fukada teaches the limitation of claim 1, as discussed above. 
Fukada does not teach the monomer including an oligomer thereof.
However, Romano discloses a method of making diethylene glycol bisallyl carbonate which is absolutely colorless and free from impurities. The final product is a mixture of monomer and oligomer (pages 1-2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the mixture of Romano to prepare optical lens. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794) in view of Zanini et al (US 2007/0242219) or Uchida et al (US 2007/0181902). 
Fukada teaches the limitation of claim 1, as discussed above. 
Fukada does not teach a polyol like claimed.
However, both Zanini and Uchida discloses an optical article and teaches using polyethylene glycol to facilitate release of an optical article from a mold part. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include polyethylene glycol in the composition of Fukada to facilitate mold releasing. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763